Citation Nr: 0216586	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  02-04 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
eye injury.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from May 11, 1988 to 
June 13, 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
a bilateral knee disability and found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for residuals of a left eye injury.  

The Board notes that the October 2000 rating decision also 
denied service connection for mental stress.  The veteran did 
not disagree with this determination.  Hence, it is not 
presently before the Board and will not be addressed in this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  Service medical records do not reflect that the veteran 
sustained any knee trauma in service.  

3.  There is no competent medical evidence which relates the 
veteran's currently diagnosed bilateral chondromalacia 
patella to his active service.  

4.  By an unappealed decision entered in March 1998, the RO 
found that the veteran had not submitted new and material 
evidence to reopen a claim for service connection for 
residuals of a left eye injury.  

5.  Additional evidence received since the March 1998 RO 
decision, considered in conjunction with the record as a 
whole, is not new and so significant that it must be 
considered to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  

2.  The March 1998 rating decision that that declined to 
reopen the veteran's claim for service connection for 
residuals of a left eye injury is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2002).  

3.  The additional evidence received subsequent to the March 
1998 rating decision is not new and material, and the claim 
for service connection for residuals of a left eye injury may 
not be reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)].  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  38 C.F.R. § 3.156(a) (2002).  
Duty to assist requirements for claimants trying to reopen a 
finally decided claim were also promulgated.  38 C.F.R. 
§ 3.159(c)(1)-(3) (2002).  The provisions of these 
regulations were explicitly made applicable only to claims to 
reopen a finally decided claim which were received by VA on 
or after August 29, 2001.  Since the veteran's claim to 
reopen was received by the RO prior to this date, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
duty to assist provisions, as noted at 38 C.F.R. § 3.159 
above, are not applicable to the veteran's claim to reopen.  
Nevertheless, the duty to assist provisions of the VCAA as 
well as the duty to inform provisions are applicable to this 
aspect of the veteran's claim.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, and VA letters to 
the veteran, apprised him of the information and evidence 
needed to substantiate the claims, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decisions.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determinations were made.  In particular, the March 2002 
statement of the case specifically referenced 38 U.S.C.A. 
§ 5103A and apprised the veteran of the division of 
responsibilities between VA and a claimant in obtaining 
relevant evidence.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim and identified the 
evidence that VA was to acquire on his behalf as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA and private treatment records were 
associated with the file.  There is no indication that there 
exists any evidence which has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and have not identified any additional pertinent 
evidence that has not been associated with the record.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the veteran 
will apply].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or from aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2002).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

Where a veteran served 90 days or more after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  The benefit-of-
the-doubt provision only applies, however, where there is an 
approximate balance of positive and negative evidence.  
Ferguson v. Principi, 273 F.3d 1072 (Fed.Cir. 2001).  

The veteran's service medical records do not show any 
treatment for, or a diagnosis of, a bilateral knee 
disability.  Additionally, there is no indication that the 
veteran sustained any knee trauma in service.  Post-service 
medical records show that he initially complained of painful 
knees in August 1995.  He was diagnosed with bilateral 
chondromalacia of the patellae.  Subsequent VA and private 
medical reports show continued complaints of bilateral knee 
pain.  

The veteran did not serve on active duty for more than 90 
days.  Therefore, the presumptive provisions pertaining to 
arthritis are inapplicable.  Nevertheless, the record 
reflects that bilateral chondromalacia patella was initially 
clinically demonstrated years after service.  Furthermore, 
there is no indication that the veteran sustained any trauma 
to his knees in service, and the currently diagnosed knee 
disorders have not been shown to be related to his military 
service by competent medical evidence.  The veteran has 
claimed that he injured his knees in service; however, the 
contemporaneous clinical reports do not support his 
assertion.  Although the veteran contends that his current 
knee problems are related to his period of active service, as 
a layman he is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu, 
supra.  

Finally, since there is no evidence of any type of treatment 
for bilateral knee injury or other knee problems during the 
veteran's active military service, any opinion relating his 
current disability to service would be based solely on 
history as provided by the veteran, as opposed to objective 
documentation.  LaShore v. Brown, 8 Vet. App. 406, 409 
(1995).  For this reason, the Board finds that there is no 
basis for obtaining a VA opinion regarding the etiology of 
the veteran's currently manifested bilateral knee disability, 
as there is no reasonable possibility that such an opinion 
could substantiate his claim.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002). 
Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's bilateral chondromalacia patellae was incurred in 
or aggravated by active service.  See Alemany, supra.  
Accordingly, the Board concludes that service connection for 
a bilateral knee disability must be denied.  

III.  New and Material Evidence

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2002).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In May 1996 rating decisions, the RO denied the veteran's 
original claim for service connection for residuals of a left 
eye injury, based on a finding that the veteran's bump to the 
head in service was acute and transitory and did not result 
in any chronic left eye disability.  Additionally, refractive 
error was not a disability within the meaning of VA law for 
which service connection could be established.  The evidence 
of record at the time the decision was made included his 
service medical records.  On June 3, 1988, the veteran was 
seen for complaints of a headache for the past four days.  He 
reported that he bumped his head.  Clinical evaluation showed 
that his vision was within normal limits.  An ophthalmology 
consult revealed 20/20 corrected vision.  Uncorrected his 
vision was 20/40.  There was no other indication of any 
injury to the left eye.  Private medical records did not 
document any complaints related to an eye injury in service 
or any chronic left eye disability.  He failed to report to a 
VA examination.  Additional records from Healthmark Physical 
Medicine were received.  However, these records did not 
reflect any treatment for a left eye disorder, and the claim 
remained denied.  Subsequently, the veteran submitted a 
report from the VA Outpatient Clinic in Toledo, Ohio.  This 
record also did not show any treatment for a left eye 
disorder, and the claim was again denied by the RO.  The 
veteran was informed of both of the RO's May 1996 decisions 
and the October 1996 decision, but he did not appeal them.  
As such, the determinations are final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104 (2002).  

In February 1998, the veteran sought to reopen his claim.  He 
submitted additional reports from the VA Outpatient Treatment 
Clinic in Toledo.  The reports indicated that the veteran was 
seen in April 1997 for complaints of difficulty seeing in 
front of his computer.  It was noted that he did not 
regularly wear his prescribed reading glasses because they 
did not help.  Clinical evaluation of the veteran's eyes was 
within normal limits.  A refractive error was questioned.  He 
was in a hurry and could not stay for the entire examination.  
He was to reschedule; however, no further reports of an eye 
examination were submitted.  In a March 1998 rating decision, 
the RO concluded that additional evidence still did not 
demonstrate that the veteran had a chronic left eye 
disability as a result of an injury in service.  
Consequently, they were not new and material and the claim 
could not be reopened.  The veteran was informed of this 
determination and did not appeal it.  Hence, it became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (2002).  

In May 2000, the veteran again sought to reopen his claim.  
He asserted that the damage to his left eye in service now 
required him to wear bifocals.  However, he did not submit 
any additional medical evidence that shows that he has a left 
eye disability that is related to an injury in service.  The 
additional evidence submitted pertained to treatment for his 
bilateral knee pain and anxiety.  Consequently, the Board 
finds that the additional evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001); Hodge, supra.  Since 
the veteran has not met his burden of submitting new and 
material evidence, the claim for service connection for 
residuals of a left eye injury is not reopened, and the 
appeal in this regard is denied.  


ORDER

Service connection for a bilateral knee disability is denied.

New and material evidence has not been submitted, the claim 
for service connection for residuals of a left eye injury may 
not be reopened, and the appeal is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

